Citation Nr: 0004162	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-35 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1948 to May 1952.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for a cervical spine 
disorder and degenerative joint and disc disease of the 
lumbar spine, and denied a compensable rating for lumbosacral 
strain.  The veteran perfected an appeal of that decision.

In a March 1996 rating decision the RO granted service 
connection for degenerative joint and disc disease of the 
lumbar spine, and assigned a 40 percent disability rating for 
that disorder.  In an April 1996 statement the veteran stated 
that he was satisfied with the grant of service connection 
and the disability rating assigned for the low back disorder, 
and the Board finds that those issues are no longer within 
the Board's purview.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (the 
Board is without jurisdiction to proceed on an issue if the 
veteran indicates that the appeal should not proceed).  

In the April 1996 statement the veteran also expressed 
disagreement with the effective date assigned for the 
40 percent disability rating.  He has not, however, been 
provided a statement of the case pertaining to that issue.  
See Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the 
failure to provide a statement of the case following a notice 
of disagreement prevents the decision from becoming final); 
38 C.F.R. § 19.26 (1999).  This issue is, therefore, being 
remanded to the RO for the issuance of a statement of the 
case and to provide the veteran the opportunity to submit a 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (1999).

This case was previously before the Board in June 1997, at 
which time the Board determined that the preponderance of the 
evidence showed that the veteran's cervical spine disorder 
was not related to an in-service injury, and denied the claim 
of entitlement to service connection for that disorder.  The 
veteran appealed the Board's decision to the Court of Appeals 
for Veterans Claims (formerly the Court of Veterans Appeals) 
(Court), and in an April 1999 decision the Court vacated the 
Board's decision and remanded the case to the Board for 
additional development and re-adjudication in accordance with 
the Court's order.


FINDING OF FACT

The claim of entitlement to service connection for a cervical 
spine disorder is supported by competent evidence of a 
current medical diagnosis of disability, evidence of a 
cervical spine injury in service, and medical evidence of a 
nexus between the in-service injury and the current 
diagnosis.


CONCLUSION OF LAW

The claim of entitlement to service connection for a cervical 
spine disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he was 
hospitalized in August 1950 for the treatment of asthma.  A 
physical examination at that time was negative for any 
musculoskeletal complaints or findings.  He was again 
hospitalized in October 1950 due to asthma, and at that time 
he reported having injured his back when the jeep in which he 
was riding was thrown into a ditch.  He complained of 
frequent back pain and numbness in the left leg since the 
accident.  The report of a physical examination during the 
hospitalization shows that he had no complaints or history of 
any stiffness, masses, injuries, or swelling of the neck, and 
he denied having received any treatment for the injury at the 
time it occurred.  Physical examination failed to reveal any 
musculoskeletal abnormalities.  

He received treatment for low back pain, with radiation into 
the left leg, in November 1950, at which time he claimed to 
have been thrown out of the jeep during the accident.  He 
made no complaints pertaining to the neck, and a physical 
examination again revealed no abnormalities.  He also 
received treatment for low back pain in February, March, and 
July 1951, and January 1952, but did not report any cervical 
spine symptoms.  Physical examinations in February 1951 and 
March 1952 showed no abnormalities of the spine.  The 
February 1951 treatment record indicates that the jeep 
accident had occurred eight months previously.

In May 1952 the veteran claimed entitlement to VA 
compensation benefits for asthma and back injuries.  He made 
no reference to a neck or cervical spine injury.  Private 
examination reports dated in May and September 1952 show that 
he had low back pain since having been thrown from a jeep in 
1950.  During a July 1952 VA examination he again reported 
having been thrown from a jeep in 1950, with resulting low 
back pain.  He was hospitalized at a VA medical facility in 
October 1952 for the treatment of low back pain, and reported 
having been thrown from a jeep while in service.  None of the 
above-referenced medical records make any reference to 
cervical spine complaints.  The RO granted entitlement to 
service connection for lumbosacral strain in January 1954.

During February 1958 and March 1963 VA examinations the 
veteran's only complaints were of respiratory problems and 
occasional sciatica.  The report of the February 1958 
examination shows that he had attended chiropractic school 
from 1953 to 1956.  The report of an April 1966 VA 
examination shows that he continued to complain of low back 
pain with radiation into the left leg.  No reference was made 
to any neck or cervical spine complaints, with the exception 
of a complaint of left upper back pain.  Examination of the 
musculoskeletal system at that time was normal.

VA treatment records indicate that in December 1987 the 
veteran sought treatment for his low back complaints, but he 
made no mention of neck or cervical problems.  A November 
1991 private medical report shows that, as a result of 
extensive diagnostic tests, his complaints of pain in 
multiple joints were attributed to chronic overuse or 
tendonitis, and no reference was made to a neck or cervical 
spine disorder.

The veteran initially claimed entitlement to service 
connection for a cervical spine disorder in April 1993, at 
which time he asserted that he had injured his neck as well 
as his low back in the jeep injury in 1950.  He stated that 
C1 subluxation resulted in concomitant tractionization, 
reticular formation involvement, over-facilitation, and 
spastic contracture of the spinal muscle structures, 
resulting in spinal distortion.  He claimed to have neck and 
back pain, headaches, and asthma due to the spinal 
distortion.  He also submitted several informational 
pamphlets and treatises outlining the chiropractic approach 
to the treatment of spinal disorders, to the effect that 
misalignment and subluxation of the vertebrae, specifically 
the C1 vertebra, caused musculoskeletal and neurological 
"distortions" throughout the body.

The veteran also reported having attended chiropractic 
college, and having been a practicing chiropractor since 
1956.  He stated that he had been certified by the National 
Upper Cervical Chiropractic Association, Inc., for the 
previous 20 years.

In support of his claim the veteran submitted a January 1992 
report from another chiropractor, which indicates that he 
received treatment for recurring spinal injuries from 1967 to 
1987, and that the original injury occurred in a motor 
vehicle accident in the mid-1950's while he was in service.  
The chiropractor submitted several charts documenting the 
spinal adjustments that the veteran received during this 
period of time.

An additional report from the same chiropractor, dated in 
February 1996, indicates that the in-service injury caused 
cervical spine trauma, resulting in misalignment of the first 
cervical vertebra and causing spastic contracture of the 
entire spinal column.  The chiropractor stated that the 
veteran had received an injury that caused the first cervical 
vertebrae to misalign or displace to the right of the 
occipital condyles of the skull.  He stated that the 
misalignment of the first cervical vertebra caused a loss of 
function of the inhibitory control in the brain stem, 
resulting in increased tonus, or unilateral spastic 
contracture of the deep extensor musculature, causing a 
multitude of spinal-related symptoms and spinal degeneration.  
In support of his opinion he submitted a pamphlet explaining 
the effects of C1 subluxation on the spine.

In conjunction with his claim for an increased rating for his 
service-connected low back disorder, the veteran was provided 
a VA examination in  February 1995.  The RO's request to the 
VA medical center (MC) for the examination shows that the 
examining physician was asked to provide an opinion on 
whether degenerative joint and disc disease of the lumbar 
spine, which diagnoses had been rendered, were related to the 
service-connected lumbosacral strain.  The examiner was not 
asked to provide an opinion on the etiology of his cervical 
spine complaints.

The report of the orthopedic examination shows that the 
veteran reported injuring his back and neck in an accident in 
1950, at which time the jeep he was driving dropped into a 
hole, jamming him into the seat.  The examiner did not report 
any clinical findings pertaining to the cervical spine, nor 
did he provide a diagnosis of a cervical spine disorder.  An 
X-ray study of the cervical spine revealed mild C4-C5 
spondylosis, with no compression fractures, malalignments, or 
neural foraminal narrowing.  The examiner stated that the 
veteran had had back and left leg pain since the jeep 
accident, and that in his opinion the current impairments 
were directly related to the accident that occurred in 1950.

In his September 1995 substantive appeal, the veteran 
provided what appears to be an alternative theory to the 
cause of his cervical spine disorder, which he had previously 
claimed was due to subluxation of the C1 vertebra during the 
jeep accident.  He asserted that he had post-traumatic 
degenerative changes in his cervical spine due to an 
acceleration/deceleration (whiplash) injury that occurred 
during the accident.  He also submitted a number of medical 
treatises dealing with traumatic and degenerative disorders 
of the joints, cervical spondylosis and disc degeneration due 
to trauma and chronic stress, whiplash injuries, the high 
incidence of cervical osteoarthritis and spondylosis becoming 
manifest years after acceleration/deceleration injuries, and 
the development of degenerative changes in the cervical 
spine.

VA treatment records indicate that in November 1995 the 
veteran reported a 45-year history of low back pain, with 
some neck and intrascapular pain.

A February 1996 report from an additional chiropractor 
indicates that the chiropractor remembered providing cervical 
spine treatment to the veteran from 1953 to 1956, while the 
veteran was in chiropractic college.  The chiropractor also 
stated, however, that the records of treatment were not 
retained and that the nature and severity of the disorder for 
which treatment was provided could not be determined.

During a February 1996 hearing the veteran testified that, in 
his opinion, the in-service injury resulted in traumatic 
degenerative changes in the cervical spine.  He stated that 
throughout his chiropractic treatment the treatment was 
applied to his neck, because the pressure there caused the 
spastic contractures and distortion in his low back.  He also 
stated that the figures shown in the chiropractic treatment 
records represented the X-ray measurements based on which his 
cervical spine was adjusted.  He stated that he received 
chiropractic treatment when he was attending chiropractic 
college from 1953 to 1956, but that the records of that 
treatment were not available.  He also asserted that 
degenerative changes could not be caused by normal "wear and 
tear" on a joint.

In conjunction with the veteran's claim of entitlement to 
service connection for degenerative joint and disc disease of 
the lumbosacral spine as secondary to lumbosacral strain, in 
February 1996 the RO again asked the VAMC to provide the 
veteran an orthopedic examination.  The RO asked the examiner 
to provide an opinion on the relationship, if any, between 
the veteran's service-connected lumbosacral strain and the 
current lumbosacral, thoracic, and cervical spine disorders.  

During the examination the veteran again reported that his 
back was injured during service when the jeep in which he was 
riding dropped into a hole, severely jarring his lower back.  
He reported having continuing back pain following his 
separation from service, for which he received chiropractic 
care.  His complaints during the examination related to the 
low back, with radiation into the left leg, and the examiner 
performed a physical examination only of the low back.  The 
examiner provided the opinion that the veteran's symptoms 
were related to the service-connected injury as described.  
The examiner did not provide an opinion pertaining 
specifically to the cervical spine.  

Based on the examination report, in a March 1996 rating 
decision the RO granted service connection for degenerative 
joint and disc disease of the lumbosacral spine.

In April and December 1996 statements the veteran reported 
that he had incurred a whiplash, or acceleration/deceleration 
injury, at the time of the in-service jeep accident, and that 
he had back and cervical spine problems since then.  He 
indicated that the whiplash injury was "not addressed" at the 
time he received treatment for his low back symptoms in 
service.  He stated that the high incidence of osteoarthritis 
and spondylosis becoming manifest years after 
acceleration/deceleration injuries suggested a very strong 
causal relationship, especially when the disease was 
localized to one or two levels.  He also stated that the 
cervical spine disorder was related to the same injury that 
caused his lumbosacral disorder.

The Board notes that subsequent to its June 1997 vacated 
decision, the RO increased the disability rating for the 
veteran's low back disorder from 40 to 60 percent.  In 
addition, he was found to be totally disabled based on 
individual unemployability due primarily to his service-
connected low back disorder.

II.  Laws and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).


III.  Analysis

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for a cervical 
spine disorder is well grounded.  The medical evidence shows 
that his cervical spine complaints were diagnosed as C4-C5 
spondylosis in February 1995, which constitutes a medical 
diagnosis of current disability.  In addition, the veteran 
has provided testimonial evidence of having incurred an 
injury to the cervical spine in service.  Because the veteran 
is a medical professional, his opinion showing a nexus 
between the claimed in-service injury and the current medical 
diagnosis is sufficient to well ground the claim.  Caluza, 7 
Vet. App. at 506; see also Grottveit, 5 Vet. App. at 93.  The 
Board finds, therefore, that the claim of entitlement to 
service connection for a cervical spine disorder is well 
grounded.

For the purpose of determining whether the claim is well 
grounded, the veteran's statements are presumed to be 
credible.  Arms, 12 Vet. App. at 188.  In determining the 
substantive merits of the claim, however, that presumption no 
longer applies, and the Board must weigh the probative value 
of all of the evidence in determining whether service 
connection is warranted.  Evans v. West, 12 Vet. App. 22 
(1998).  

The veteran has, as a medical professional, provided the 
opinion that his current cervical spine disorder is related 
to the in-service injury.  He stated that the jeep accident 
caused subluxation of the C1 vertebra, resulting in 
concomitant tractionization, reticular formation involvement, 
over-facilitation, and spastic contracture of the spinal 
muscle structures, causing spinal distortion and the 
lumbosacral and cervical spine symptoms.  As an alternative, 
he stated that the 1950 jeep accident caused an 
acceleration/deceleration (whiplash) injury to the cervical 
spine, resulting in the degenerative changes documented in 
1995.

The veteran's service medical records are silent for any 
complaint or clinical finding pertaining to a neck or 
cervical spine disorder, although his complaints regarding 
low back symptomatology are clearly documented.  No reference 
to a neck or cervical spine injury was made when he claimed 
compensation benefits in May 1952.  Numerous private and VA 
medical examinations from May 1952 to April 1966 failed to 
reveal any complaints or clinical findings pertaining to a 
cervical spine disorder.  The diagnosis of a cervical spine 
disorder was not documented prior to February 1995, at which 
time the VA examination resulted in the finding of mild C4-C5 
spondylosis.  Because of this record, the Board finds that 
additional development is warranted prior to adjudicating the 
substantive merits of the veteran's claim.


ORDER

The claim of entitlement to service connection for a cervical 
spine disorder is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
cervical spine disorder is well grounded, VA has a duty to 
assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As noted by the Court in its April 1999 decision, the VA 
examiner in March 1996 was asked to provide an opinion on the 
etiology of the veteran's cervical spine disorder, but did 
not do so.  The Board finds, therefore, that an additional 
examination is required in order to obtain an objective 
medical opinion, based on the medical evidence and sound 
medical principles, on the relationship, if any, between the 
veteran's C4-C5 spondylosis and an in-service disease or 
injury.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) (the 
duty to assist requires VA to provide a thorough and 
contemporaneous medical examination).

As previously stated, the veteran's appeal of the effective 
date assigned for the 40 percent rating for the low back 
disorder is being remanded to the RO for appellate 
development.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a cervical 
spine disorder since November 1995.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.

2.  The veteran should be afforded a VA 
examination by an orthopedic specialist 
in order to obtain an opinion on the 
etiology of the C4-C5 spondylosis.  The 
claims file and a copy of this remand 
MUST be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment.

The orthopedist should conduct a thorough 
examination of the cervical spine and 
provide a diagnosis for any pathology 
found.  The orthopedist should also 
provide an opinion, based on the 
available evidence and sound medical 
principles, on whether it is at least as 
likely as not that the spondylosis is 
etiologically related to the jeep 
accident that occurred in 1950.  
Specifically, the orthopedist should 
provide an opinion on whether the jeep 
accident resulted in subluxation of the 
C1 vertebra and spastic contracture of 
the spinal muscle structures, causing 
spinal distortion and the cervical spine 
disorder.  The orthopedist should also 
provide an opinion on whether the jeep 
accident caused an 
acceleration/deceleration (whiplash) 
injury that resulted in the spondylosis 
diagnosed in 1995.  The orthopedist 
should provide the complete rationale, 
including a reference to any relevant 
clinical findings, for his/her opinion.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
cervical spine disorder.  If any benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

6.  After undertaking any development 
deemed appropriate on the issue of 
entitlement to an earlier effective date 
for the assignment of the 40 percent 
disability rating for the low back 
disorder, the RO should re-adjudicate 
that issue.  If entitlement to the 
claimed entitlement date remains denied, 
the veteran and his representative should 
be provided a statement of the case 
pertaining to that issue and be given the 
opportunity to submit a substantive 
appeal.

The case should be returned to the Board for consideration of 
any issues that remain in a denied status and for which a 
valid substantive appeal has been submitted.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The examination requested in 
this remand is necessary to evaluate the veteran's claim.  A 
failure without good cause to report for scheduled 
examinations could result in the claim being evaluated on the 
basis of the evidence currently of record or denied.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



